DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 brings about some confusion because they require a method “wherein a process of simultaneously breaking and removing the cement and bone” since claim 1 already brings in simultaneous breaking and removing of bone cement, it is unclear if the process in claims 4 and 9 is a separate occurrence. It seems claims 4 and 9 should maybe say “wherein simultaneous breaking and removing of the cement and bone” to make sense of what is occurring in the method. Claim 14 is worded slightly different and is a little better than 4 and 9, but could maybe use changing as well.
Claim 6, lines 11 and 12, seems a bit strange since it has a step (1) regenerate and then it skips a 2nd step and goes to a step (3) smooth the surface. Not sure if this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 5318570; “Hood”), in view of Ashman et al. (US 4535485; “Ashman”).
Claim 1, Hood discloses a method for revision arthroplasty (abstract), comprising: detaching an existing femur component of an artificial joint from a femur (cols. 9-10), the existing femur component being fixed to the femur by cement (cols. 9-10), and the artificial joint being composed of the existing femur component and an acetabulum component (col. 7, lines 44-47); placing a treating section of a probe distal end of an ultrasonic treatment device in contact with the cement and bone remaining in an attaching of the femur from which the existing femur component was detached (cols. 9-10), and transmitting ultrasonic vibration to the treating section to simultaneously break and remove the cement and the bone (cols. 9-10, col. 12, lines 25-29) to 1) regenerate an attaching hole in the femur for a new femur component (col. 40, line 39 - col. 41, line 37) and 2) flatten a surface around the attaching hole of the femur (col. 40, 
However, Hood does not disclose the bone being infected with germs.
Ashman teaches a method of implantation (col. 3, lines 20-40) wherein the bone includes an infection with germs (col. 3, lines 20-40) and this bone is scraped away to leave nothing but the healthy bone for placing in the implant (col. 3, lines 20-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove infected bone, as taught by Ashman, in the method of Hood in the instance where there is infected bone which is known to be a common cause in implants and the need to remove and replace the implant, in order to allow for a healthy and successful chance for implantation (col. 3, lines 20-40).  
Claim 2, Hood in view of Ashman discloses the method of claim 1, Hood also discloses the method further comprising: assembling and coupling the new femur component and the acetabulum component (col. 40, line 39 - col. 41, line 48).
Claim 4, Hood in view of Ashman discloses the method of claim 1, Hood also discloses the method wherein a process of simultaneously breaking and the removing the cement and bone is performed in an environment filled with circulating perfusion fluid (col. 10, line 61 - col. 11, line 50).
Claim 6, Hood discloses a method for revision arthroplasty (abstract), comprising: detaching an existing acetabulum component of an artificial joint from an acetabulum (col. 1, lines 11-15), the existing acetabulum component being fixed to the acetabulum by cement (col. 1, lines 49-54), and the artificial joint being composed of the existing acetabulum component and a femur component (col. 7, lines 28-47); placing a treating section of a probe distal end of an ultrasonic treatment device in contact with the cement and bone remaining in the acetabulum from which the existing acetabulum component was detached (cols. 9-10), and transmitting ultrasonic vibration to the treating section to simultaneously break and remove the cement and the bone (col. 9, line 58 - col. 10, line 22, col. 12, lines 25-29) to 1) regenerate the acetabulum for a new acetabulum component (col. 40, line 39 - col. 41, line 37) and 3) smooth the surface of the acetabulum (col. 40, line 39 - col. 41, line 48; note that the surface is shaped to match the implant and the implants shown have a generally smooth/flat surface), and applying cement to the regenerated acetabulum (col. 40, line 39 - col. 41, line 48; note that previously they mention that bone cement is used to attach these types of implants so it is understood that this is at least one option they are referring to in the last couple paragraphs); and attaching and fixing the new acetabulum component in the regenerated acetabulum (col. 40, line 39 - col. 41, line 48).
However, Hood does not disclose the bone being infected with germs.
Ashman teaches a method of implantation (col. 3, lines 20-40) wherein the bone includes an infection with germs (col. 3, lines 20-40) and this bone is scraped away to leave nothing but the healthy bone for placing in the implant (col. 3, lines 20-40).

Claim 7, Hood in view of Ashman discloses the method of claim 6, Hood also discloses the method further comprising: assembling and coupling the femur component and the new acetabulum component (col. 40, line 39 - col. 41, line 48).
Claim 9, Hood in view of Ashman discloses the method of claim 6, Hood also discloses the method wherein a process of breaking and the removing by the treating section of the ultrasonic treatment device in the acetabulum is performed in an environment filled the perfusion fluid (col. 10, line 61 - col. 11, line 50).
Claim 11, Hood discloses a method for revision arthroplasty (abstract), comprising: detaching, from an artificial joint composed of an existing femur component and existing acetabulum component fixed by cement, the existing femur component (cols. 9-10); a femur component revision arthroplasty including: detaching the existing femur component of the artificial joint from a femur (cols. 9-10); placing a treating section of a probe distal end of an ultrasonic treatment device in contact with the cement and bone remaining in an attaching of the femur from which the existing femur component was detached (cols. 9-10) and transmitting ultrasonic vibration to the treating section to simultaneously break and remove the cement and the bone (col. 9, line 58 - col. 10, line 22, col. 12, lines 25-29) to 1) regenerate an attaching hole in the femur for a new femur component (col. 40, line 39 - col. 41, line 37) and 2) flatten a 
However, Hood does not disclose the bone being infected with germs.
Ashman teaches a method of implantation (col. 3, lines 20-40) wherein the bone includes an infection with germs (col. 3, lines 20-40) and this bone is scraped away to leave nothing but the healthy bone for placing in the implant (col. 3, lines 20-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove infected bone, as taught by Ashman, in the method of Hood in the instance where there is infected bone which is known to be a common cause in implants and the need to remove and replace the implant, in order to allow for a healthy and successful chance for implantation (col. 3, lines 20-40).
Claim 14, Hood in view of Ashman discloses the method of claim 11, Hood also discloses the method wherein the processes of simultaneously breaking and removing the bone from the femur and the acetabulum are performed in an environment filled with circulating perfusion fluid (col. 10, line 61 - col. 11, line 50).
Claim 16, Hood in view of Ashman discloses the method of claim 4, Hood also discloses the method wherein pieces of the cement are removed by the circulating perfusion fluid (col. 10, line 61 - col. 11, line 50).
Claim 17, Hood in view of Ashman discloses the method of claim 9, Hood also discloses the method wherein pieces of the cement are removed by the circulating perfusion fluid (col. 10, line 61 - col. 11, line 50).
Claim 18, Hood in view of Ashman discloses the method of claim 14, Hood also discloses the method wherein pieces of the cement are removed by the circulating perfusion fluid (col. 10, line 61 - col. 11, line 50).

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 5318570; “Hood”), in view of Ashman et al. (US 4535485; “Ashman”), in further view of Pike (US 5685821).
Hood in view of Ashman discloses the method of claims 4, 9, and 14.
However, they do not disclose the perfusion fluid being circulated at a constant flow rate.
Pike teaches a method of circulating a perfusion fluid at a constant flow rate (col. 3, line 58-col. 4, line 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a constant flow rate of the perfusion fluid, as taught by Pike, in the method of Hood in view of Ashman, to maintain a desired pressure within the cavity (col. 3, line 58-col. 4, line 7), which can help optimally remove the debris created at the surgical site.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 5318570; “Hood”), in view of Ashman et al. (US 4535485; “Ashman”), in further view Wuchinich (US 5167619).
Hood in view of Ashman discloses the method as noted above.

Wuchinich discloses a method of removing bone cement by irrigation and aspiration of perfusion fluid (col. 3, lines 45-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the cement pieces of Hood in view of Ashman, with the rest of fluid and debris, as taught by Wuchinich, in order to simultaneously cool the area and remove the debris (col. 3, lines 45-55).

Response to Arguments
In response to Applicant’s argument that Hood does not disclose the simultaneous removal of cement and bone, the Examine respectfully disagrees. Cols. 9-10 mention how both bone and cement are removed with the method. Col. 12, lines 25-29 also mentions that the cement and bone are cut with the tool. It should be understood that when this procedure is occurring it would be very unlikely that the surgeon is capable of only cutting a piece of cement and not cutting some of the bone or that a small piece of cement is not intertwined with the bone as the surgeon is fashioning the bone. There will be lots of bone tissue and cement floating around in the surgical site so it would be unfathomable to expect the cement and bone to not be getting simultaneously removed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775